   Case 1:20-mc-91621 Document 1-1 Filed 11/16/20 Page 1 of 16



EXHIBIT 1




              EXHIBIT 1


             Plaintiff Ruth Apple's Complaint




                                       EXHIBIT 1
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         2 of 16
                                                              1 of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         3 of 16
                                                              2 of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         4 of 16
                                                              3 of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         5 of 16
                                                              4 of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         6 of 16
                                                              5 of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         7 of 16
                                                              6 of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         8 of 16
                                                              7 of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         9 of 16
                                                              8 of 15
Case
   Case
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 Filed
                                    1-1 Filed
                                          11/16/20
                                               06/24/19
                                                    Page Page
                                                         10 of 916of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         11 of10
                                                               16of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         12 of11
                                                               16of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         13 of12
                                                               16of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         14 of13
                                                               16of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         15 of14
                                                               16of 15
CaseCase
     2:19-cv-01093-RFB-DJA
         1:20-mc-91621 Document
                           Document
                                1-1 1-1
                                    FiledFiled
                                          11/16/20
                                               06/24/19
                                                    PagePage
                                                         16 of15
                                                               16of 15
